Citation Nr: 9920140	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
right lumbar radiculopathy, with low back pain, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a post operative medial meniscectomy of the left knee.

3.  Entitlement to an increased (compensable) evaluation for 
bursitis of the left shoulder.

4.  Entitlement to an increased (compensable) evaluation for 
bursitis of the right shoulder.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a May 1998 statement, the appellant withdrew his claims 
for entitlement to an increased rating for non-Hodgkin's 
lymphoma and a right knee disorder.

In an April 1999 hearing before the undersigned Member of the 
Board, the veteran indicated that he was going to file a 
notice of disagreement with respect to the RO's assignment of 
a 10 percent rating for an adjustment disorder with a 
depressed mood.  Given that this issue is not currently 
developed or certified for appellate review, it is referred 
to the RO for appropriate consideration.



REMAND

The veteran testified in April 1999 before the undersigned 
Member of the Board.  Therein his representative contended 
that the VA examinations of record did not properly consider 
pain and functional impairment pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board agrees, and finds that 
further development is in order.  

In this regard, notwithstanding the now well established 
standards set forth in DeLuca, neither the March nor the 
October 1996 VA examination report addressed matters of 
weakened movement, excess fatigability, incoordination, and 
loss of function due to pain on use or during flare-ups, as 
required under 38 C.F.R. §§ 4.40 and 4.45 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that an examination which fails to consider and address the 
provisions of these regulations is inadequate for rating 
purposes.  The Board further notes that contrary to 38 C.F.R. 
19.29(b) (1998), the RO did not inform the veteran of these 
regulations while attempting to address the degree of pain 
and functional impairment in the July 1996 supplemental 
statement of the case.  Moreover, while the RO referred to a 
prior statement of the case in the July 1996 supplemental 
statement of the case, the referenced statement of the case 
is not of record.  In any event, the RO must issue the 
appellant a supplemental statement of the case which includes 
a summary of all applicable laws and regulations.  Therefore, 
additional development is in order.

Additional development is also warranted in light of the 
testimony that since the most recent VA examination in 
October 1996, the veteran has continued to receive treatment 
for his shoulders, low back, and left knee, and that to 
relieve the pain in these areas he has been given steroidal 
shots and heavy doses of pain relief medication.  As the 
latest examination report is almost three years old, and as 
the reports are not DeLuca compliant further development is 
in order.

Appellate review of the TDIU claim is deferred until all of 
the veteran's service-connected disabilities have been 
reexamined and the claims on appeal are readjudicated.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since October 1996 
for his shoulder, low back, and left knee 
disorders.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
which have not been previously secured.  
This development should include securing 
records from the Munson Army Hospital at 
Leavenworth, Kansas, and the VA Medical 
Center in Kansas City. 

2.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and extent of all his service-
connected disabilities.  In particular, 
however, the RO should arrange for the 
veteran to be examined by an orthopedist 
to determine the nature and severity of 
his shoulder, low back, and left knee 
disorders.  All necessary tests and 
studies including X-ray and range of 
motion studies must be conducted.  Range 
of motion should be recorded in numbers 
of degrees, and the normal ranges of 
motion should be provided.  Any portion 
of the arc of motion which is painful 
should be so designated.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should be typed.

The examiner should elicit from the 
veteran an account how shoulder, low 
back, and left knee disorders affect his 
daily activities and employability.  The 
report must include a detailed 
description of any disability found to be 
present, and the effects of the 
disabilities on the veteran's ordinary 
activity.  The examiner should take into 
account all functional impairments, 
including pain on use, incoordination, 
weakness, fatigability, and abnormal 
movements, etc.  The examiner must 
comment on the extent to which the 
disorders result in symptoms of muscle 
pain, activity limited by fatigue, or 
inability to move the joint through a 
portion of its range.  An opinion should 
also be provided as to the degree to 
which each disorder interferes with the 
appellant's ability to work.  

If the veteran describes flare-ups of 
pain, the examiner must offer an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up that fact should be so stated.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for the issues on 
appeal as well as the issue of 
entitlement to TDIU.  The readjudication 
of the claims must be within the 
analytical framework provided by the 
Court in DeLuca.  Should the left knee 
involve instability and arthritis a 
determination must be made as to whether 
a separate rating is in order in light of 
the General Counsel's holding in 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 
(1997). 

5.  The veteran is hereby notified that 
he must perfect an appeal with respect to 
any new issue adjudicated by the RO that 
is not before the Board at this time if 
he wishes to have that issue reviewed at 
the appellate level.  

6.  If the veteran's claims are not 
granted, then he and his representative 
should be issued a supplemental statement 
of the case, informing them of all 
appropriate laws and regulations, as well 
as the Court's decision in DeLuca, with 
application of 38 C.F.R. §§ 4.40 and 
4.45.  They should then be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


